Citation Nr: 0617738	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  96-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for major depressive 
disorder with psychotic features.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for dermatofibromas.

6.  Entitlement to service connection for seborrheic 
dermatitis.

7.  Entitlement to service connection for rhinitis with 
chronic rhinorrhea.

8.  Entitlement to service connection for blurry vision due 
to an undiagnosed illness.

9.  Entitlement to service connection for fatigue, sleep 
disturbance, insomnia, nervousness, irritability, memory loss 
and depression due to an undiagnosed illness.

10.  Entitlement to service connection for headaches with 
sinus congestion due to an undiagnosed illness.

11.  Entitlement to service connection for muscle pain and 
cramps in calves due to an undiagnosed illness.

12.  Entitlement to service connection for joint pain in 
elbows, knees, hands, knuckles and left fourth toe due to an 
undiagnosed illness.

13.  Entitlement to service connection for weight loss due to 
an undiagnosed illness.

14.  Entitlement to service connection for skin rashes and 
lumps due to an undiagnosed illness.

15.  Entitlement to service connection for increased sweating 
due to an undiagnosed illness.

16.  Entitlement to service connection for runny nose and 
chronic cough due to an undiagnosed illness.

17.  Entitlement to service connection for hair loss due to 
an undiagnosed illness or to toxic exposure.

18.  Entitlement to a compensable (initial) rating for tinea 
corporis.

19.  Entitlement to an increased (initial) rating for 
blepharitis with watering and swelling of the eyes, now rated 
10 percent disabling.

20.  Entitlement to an effective date earlier than 
January 24, 2003, for the award of service connection for 
hypertension.

21.  Entitlement to an increased (initial) rating for 
hypertension, now rated 10 percent disabling.

22.  Entitlement to an increased rating for a stomach 
disability, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
1992, including from November 1990 to March 1991 in Southwest 
Asia during the Persian Gulf War.

The appeal comes before the Board of Veterans' Appeals 
(Board) from January 1996 and November 1997 decisions by ROs 
in Louisville, Kentucky, and St. Paul, Minnesota.    

In January 2000, the Board denied the appeals of the claims 
involving issues 1 to 18 in the above caption and awarded a 
10 percent rating for blepharitis.

However, in April 2001, the United States Court of Appeals 
for Veterans Claims (Court) remanded the case.  Although the 
Court stated that the parties had moved to remand six issues 
on appeal, the joint motion for remand actually had 
encompassed issues 1 to 18 and issue 19.  The joint motion 
for remand had specifically not moved for remand of the 
Board's January 2000 decision on a claim for service 
connection for male pattern baldness.  In light of this 
apparent ambiguity, the Board subsequently treated the 
Court's remand order as encompassing issues 1 through 19, as 
listed in the caption at present.  Moreover, no parties 
contested the wording of the Court's April 2001 order.  
Therefore, the Board will continue to construe the April 2001 
order as encompassing issues 1 through 19 in the above 
caption.

In April 2002, the Board denied issues 1 through 19 of the 
issues listed above.

In February 2003, the Court granted a joint motion for remand 
by the parties.  Consequently, in July 2003, the Board again 
remanded issues 1 through 19.

After further development, in February 2004, the RO awarded 
service connection and a 10 percent rating for hypertension, 
effective June 13, 2003.

The Board remanded the case in October 2004.  

In May 2005, the RO awarded an earlier effective date of 
January 24, 2003, for the award of service connection for 
hypertension.  

The veteran testified before the Board in February 2006.

The Board notes that the RO also denied service connection 
for carpal tunnel syndrome in February 2004.  However, the 
veteran did not appeal that decision in a timely fashion.  
Therefore, that issue is not before the Board at this time.

The claims for increased ratings for hypertension and for a 
stomach disability (stomach problems with intermittent 
epigastric pain due to an undiagnosed illness) are addressed 
in the REMAND part below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran was diagnosed with diabetes in May 1995 
(several years after service), and the credible, non-
contradictory evidence indicates that his symptoms began 
several months prior to that diagnosis.  

2.  The veteran's depression was manifested after service and 
is related to non-service-connected conditions, not to his 
service or to any aspect of service.

3.  The veteran does not have an acceptable diagnosis of 
PTSD.

4.  Claimed arthritis is not shown on any current medical 
evidence.

5.  Claimed dermatofibromas are not shown to have been 
incurred in or aggravated during do not produce any 
disability.

6.  Seborrheic dermatitis was manifested several years after 
service and is not related to the veteran's service or to any 
aspect thereof.

7.  Current rhinitis or rhinorrhea is not related to the 
veteran's active service; some of the veteran's nasal 
symptoms are attributed to a deviated nasal septum and sinus 
disease.

8.  Conditions claimed as due to undiagnosed illness (blurry 
vision; fatigue, sleep disturbance, insomnia, nervousness, 
irritability, memory loss and depression; headaches with 
sinus congestion; muscle pain and cramps in calves; joint 
pain in elbows, knees, hands, knuckles and left fourth toe; 
weight loss; skin rashes and lumps; increased sweating; runny 
nose and chronic cough; hair loss) are attributable either to 
diagnosed illnesses such as diabetes, sinusitis, depression 
or are not chronic in nature to a compensable degree for at 
least a six-month period.

9.  The effective date of service connection for hypertension 
is based on the date when the veteran filed his claim for 
that disability, which was January 24, 2003.

10.  A skin disability diagnosed as tinea corporis or 
psoriasis involves primarily small areas of the veteran's 
trunk, arms, and legs, without tenderness or pain.

11.  Blepharitis of the eyes is manifested by itching, but no 
disfigurement of the veteran's face.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

3.  Major depressive disorder with psychotic features was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

4.  Arthritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

5.  Dermatofibromas were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

6.  Seborrheic dermatitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

7.  Rhinitis with chronic rhinorrhea was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

8.  Blurry vision due to an undiagnosed illness was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

9.  Fatigue, sleep disturbance, insomnia, nervousness, 
irritability, memory loss and depression due to an 
undiagnosed illness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

10.  Headaches with sinus congestion due to an undiagnosed 
illness were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

11.  Muscle pain and cramps in calves due to an undiagnosed 
illness were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

12.  Joint pain in elbows, knees, hands, knuckles and left 
fourth toe due to an undiagnosed illness were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

13.  Weight loss due to an undiagnosed illness was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

14.  Skin rashes and lumps due to an undiagnosed illness were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

15.  Increased sweating due to an undiagnosed illness was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

16.  Runny nose and chronic cough due to an undiagnosed 
illness were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

17.  Hair loss due to an undiagnosed illness or to toxic 
exposure was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

18.  The criteria for a compensable (initial) rating for 
tinea corporis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-06 (2002 and 
2005).

19.  The criteria for an increased (initial) rating for 
blepharitis with watering and swelling of the eyes, now rated 
10 percent disabling, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-06 (2002 and 
2005).

20.  The criteria for an effective date earlier than 
January 24, 2003, for the award of service connection for 
hypertension are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO sent letters in May 1995, August 1996, June 1997, 
August 2002, May 2003, August 2003, and December 2003; rating 
decisions in January 1996, November 1997, January 2000, April 
2001, March 2003, February 2004; statements of the case in 
July 1996, August 1998, August 2004, and March 2005; and 
supplemental statements of the case in November 1997, August 
1998, February 2004, and May 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157, 
__ F.3d __, 2006 WL 861143 (Fed. Cir. Apr. 5, 1996) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA satisfied its duty to notify the appellant prior to 
the last adjudications in this matter, which are contained in 
a May 2004 supplemental statement of the case, June 2004 
supplemental statement of the case, a May 2005 rating 
decision, and a January 2006 supplemental statement of the 
case.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence with 
regard to the issues that are being decided in today's 
decision.

In February 2003, the Court remanded the majority of the 
issues involved in this appeal for additional compliance with 
laws governing VA's duties to notify and assist claimants, as 
described in a February 2003 joint motion for remand filed by 
the parties.  Since then, as outlined above, VA has 
corresponded with the veteran on several occasions, has 
informed him what evidence was needed and who was responsible 
for securing that evidence, has obtained medical records, and 
has provided examinations where needed.  In addition, the 
veteran provided testimony at a hearing before the 
undersigned.  Therefore, VA has addressed the bases for the 
Court's February 2003 remand.  Also, over the course of many 
letters and documents, VA had informed the veteran of the 
evidence needed and the responsibilities for securing that 
evidence (such as statements of symptoms, their onset, and 
treatment).  VA has satisfied all duties to notify and assist 
the veteran.

The veteran's attorney wrote to VA on several occasions 
seeking guidance as to what types of evidence would aid in 
rebutting any negative evidence of record and in 
substantiating the claims.  VA has notified the veteran of 
the types of evidence needed in connection with his various 
claims and has provided assistance, as required, during the 
many years of this appeal's pendency.

I.  Service connection claims NOT based on undiagnosed 
illness
from Persian Gulf War service

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Some chronic diseases may be presumed to have been incurred 
in service if manifested to a degree of 10 percent or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. § 3.307, 3.309(a) (listing 
applicable chronic diseases, including diabetes, arthritis, 
and psychoses).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence on the merits of an issue material to the matter's 
determination, the benefit of the doubt in resolving that 
issue is given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

Diabetes

The veteran maintains that he was told that he had diabetes 
at separation.  He also contends that a VA doctor told him 
that in-service (April 1987) treatment for strep throat could 
be related to diabetes.  However, there is no diabetes 
diagnosis in the veteran's service medical records.  The 
Board is mindful of the fact that the veteran's separation 
medical examination could not be located after several 
searches through the appropriate agency.  

On VA outpatient treatment in May 1995, the veteran presented 
with complaints of "months" of fatigue, weight loss, some 
polyuria/polydipsia, and some depression.  He also indicated 
that he had not "felt very well" since six months after his 
Persian Gulf War duty, but no further explanation was given.  
The examiner diagnosed probable adult onset diabetes mellitus 
since the veteran's symptoms had been present for five to six 
months.

On VA examination in July 1995, the veteran reported having 
had polydipsia, polyuria, and polyphagia for about one year.  
The diagnosis was Type II diabetes.

In connection with a September 1995 VA psychiatric 
examination, while there were no findings relating to 
diabetes, the examiner included an Axis III diagnosis of 
"Type II diabetes mellitus, diagnosed 5/15/95."

A VA doctor commented on one of several VA examinations in 
August 1997 that the veteran had been on insulin for diabetes 
for about five years (that is, since 1992).  A VA doctor 
reprised this statement on an August 1997 VA ophthalmology 
examination when he diagnosed insulin-dependent diabetes 
since 1992 without retinopathy.  However, the evidence 
actually does not support this finding.  The earliest 
diagnosis of diabetes, and thus possible insulin use, was in 
May 1995.

On VA stomach examination in April 2000, the examiner noted 
that the veteran had developed the symptoms of diabetes 
(weight loss and drowsiness) in service, but that diabetes 
had not been diagnosed until years after service.  

On VA general examination in November 2000, the veteran 
recalled that when he was discharged from service, he had 
been told that he had an abnormal urine test, and that he 
should be checked for diabetes.  The examiner noted, however, 
that diabetes was not diagnosed for another three years.  The 
examiner diagnosed diabetes mellitus, and he noted in 
connection with a diagnosis of nausea and vomiting that the 
veteran may well have "diabetic gastroparesis with a 
probable ten year history of diabetes."  (Emphasis added.)  
While this doctor's conclusion would date the onset of 
diabetes well within the veteran's active service (to about 
1990), the Board does not find it accurate.  Indeed, the 
doctor's conclusion is in stark contrast to the actual 
treatment records from mid-1995, when the veteran first 
reported diabetes symptoms and abnormal urine results just 
before his diagnosis of diabetes.  The November 2000 VA 
examination assumed facts in error.  

Subsequent VA records, including various VA outpatient 
treatment notes as recently as August 2001 and the reports of 
VA examinations, indicated several diagnoses of Type II 
diabetes.  However, none of these records related the 
veteran's diabetes to service or to the one-year presumptive 
period following discharge.  On the contrary, those records 
which did refer to the veteran's history of diabetes 
consistently stated that the disorder was not diagnosed until 
May 1995.

Recent VA records reflect treatment for insulin-dependent 
diabetes mellitus.  

More recent VA medical records report the veteran's complaint 
of diabetes dating to the end of his active service, such as 
a September 2003 metabolic clinic note relating the veteran's 
complaint of an 11-year history of diabetes.  Again, the 
Board cannot find this probative, because it is in stark 
contrast to the veteran's own account at the time that he was 
diagnosed with diabetes in 1995.  

June 2003 letters from the veteran's wife and a relative 
indicate that the veteran had been having symptoms of 
excessive thirst, vision problems, fatigue, vomiting, pain in 
his feet, and other joint pains from May to August 1992.

Simply put, the Board does not find the veteran's account 
credible.  It is inconsistent with the date of actually 
reported symptoms in 1995.  In 1995, the veteran reported 
very recent symptoms.  Indeed, the initial May 1995 VA 
treatment record noted that the veteran had bought urine 
ketostrips to test for glucose only after a co-worker's wife 
had reported similar symptoms.  In all of these records from 
1995, while the veteran described not having been well since 
six months after Persian Gulf duty, he never mentioned any 
diabetes findings from service or at separation.  The veteran 
maintains now that he was told that he had diabetes or 
abnormal glucose readings at separation from service.  
However, earlier contemporaneous records specifically 
contradict this account.  

Thus, the weight of the credible, competent evidence 
demonstrates that diabetes was not incurred in or aggravated 
by the veteran's active service or that it was manifested to 
a compensable degree within one year after his service.  As 
the preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b).

Major depression with psychotic features

The service medical records are negative for evidence of any 
reported complaint, diagnosis, or treatment of any major 
depressive episode or PTSD.  Indeed, on an August 1991 
supplemental health questionnaire, the veteran denied having 
anxiety, depression, mental confusion, or concentration 
problems.

Several years after service, on VA psychiatric examination in 
July 1995, the examiner noted that the veteran reported 
having depressed mood for the past three years since 
separation from service and that he had had depression for 
six months prior to a diagnosis of diabetes in 1995.  The 
veteran had a history of alcohol abuse prior to and during 
active service, and he had participated in a chemical 
dependency program for several months after separation from 
service as a prerequisite for his driver's license.  He found 
that the veteran did not meet the criteria for a psychiatric 
diagnosis other than alcohol abuse, in remission.

On VA neuropsychological screening in July 1995, the veteran 
reported having had insomnia, skin rashes, stomach problems, 
nervousness, depression, and anxiety since August 1991 (that 
is, several months after returning from service in the 
Persian Gulf War).  A VA psychologist concluded that the 
veteran had memory, learning, and attention problems with 
symptoms of depression and anxiety.

On an August 1995 VA Persian Gulf War Registry examination, 
the veteran reported a two- to three-year history of 
depression.  He noted that he had been recently diagnosed 
with diabetes and was "having a hard time accepting this."  
He stated that he was unsure what effect the Persian Gulf War 
had had on him, but he stated that he was "different."  The 
diagnosis was major depression, rule out PTSD.

On VA psychiatric examination in September 1995, he had 
dysthymia symptoms, but he did not meet the criteria for a 
diagnosis of this disorder because of a coexisting organic 
factor of diabetes.  Diagnosis was alcohol abuse, in 
remission.

On VA psychiatric examination in October 1995, the veteran 
stated that he believed that his diabetes, hair loss, elbow 
and knee pains, occasional big red welts on his face, 
insomnia, depression, irritability, anxiety, 14-pound weight 
loss (which he had gained back since), and decreased 
recreational activities were all due to Persian Gulf war 
exposure to chemicals from planes that he cleaned, to 
contamination when he cut up a piece of a SCUD missile for 
souvenirs, to oil fire smoke, and to substances used in 
aircraft repair work (including epoxies, sealants, glues, 
resins, fiber glass, and paints).  The examiner commented 
that the veteran was "a patient with no history of exposure 
to traumatic stressors . . . who thinks he had multiple 
phy[s]ical sy[]mptoms caused by chemical exposure."  The 
diagnoses were dysthymia and "hypochondrias."  The examiner 
stated that the veteran's "beliefs that his symptoms are due 
to toxic exposure . . . are not shakeable by discussion."  
The examiner also stated, "I was frank to tell him that I 
think most of his problems, other than the diabetes, are due 
to depression."

A VA psychiatric examiner conducted an examination in July 
1997, noting the findings and results of the previous 
examinations and noting that the veteran was being followed 
in the mental health clinic for major depressive disorder.  
The diagnosis was major depressive disorder with psychotic 
features.  

VA psychiatric records from October 1996 to June 1999 
indicate multiple diagnoses of major depressive disorder.  
However, these notes focused on the veteran's current 
symptomatology and his response to various medications. 

On a November 2000 VA general examination, the veteran 
reported treatment for depression and anxiety.  The diagnosis 
was depression and anxiety.

VA mental health records from 2003 reflect diagnoses of major 
depressive disorder.

All in all, the medical records do not show any diagnosis of 
major depressive disorder until several years after 
separation from service and only after the veteran had been 
diagnosed with diabetes in 1995.  Despite the veteran's 
account of having depression symptoms as far back as his 
active service, the record indicates that he underwent an 
alcohol abuse program soon after separation from service but 
that the veteran never alleges that depression was present, 
treated, or diagnosed during this treatment.

In sum, the weight of the evidence demonstrates that the 
veteran first developed depression and associated symptoms 
after his service, not to a compensable degree within one 
year after his service, and that this condition has been 
associated with non-service-connected conditions, such as 
diabetes.  As the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b).

PTSD

The veteran also contends that he has PTSD because of several 
in-service stressors, including seeing two pilots being shot 
down, being exposed to toxic substances, general attacks with 
SCUD missiles, oil fires, and other events in service.  

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Since 
1996, VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125, 
4.126 (2005).  See 61 Fed. Reg. 52,695-52,702 (1996).

Neither the service nor post-service medical records include 
any diagnoses of PTSD that are acceptable for VA purposes. 

Indeed, on an August 1991 supplemental health questionnaire, 
the veteran denied having anxiety, depression, mental 
confusion, or concentration problems.

On VA neuropsychological screening in July 1995, a VA 
psychologist noted that the veteran reported having received 
vaccinations and nerve gas antidote pills in his Persian Gulf 
War service.  He also had worked on aircraft that he believed 
could have been exposed to chemicals.  He had seen oil fires 
"from a distance," but could not recall smelling any smoke.  
He had memory, learning, and attention problems with symptoms 
of depression and anxiety. 

On an August 1995 Persian Gulf War Registry examination, the 
veteran was diagnosed with major depression and "rule out" 
PTSD.  This is not a DSM-IV diagnosis of PTSD.

However, the veteran was referred later that same day to a VA 
post-traumatic stress recovery clinic.  After additional 
examination in August 1995, the examiner noted that the 
veteran's unit had been based at an international airport in 
Saudi Arabia, that no SCUD missiles had landed within several 
miles of him, and that two pilots from his unit were later 
released.  The examiner commented that while the veteran had 
a lot of work, "it appears that he experienced no real 
danger."  The examiner stated that the veteran did not 
appear depressed.  He also commented that he did not see any 
evidence of PTSD since the veteran did not report either the 
symptoms or the stressors associated with that disorder.  
Indeed, a late August 1995 progress note mentioned major 
depression and PTSD, but is also remarked that a VA doctor 
had told the veteran that a PTSD clinic "had nothing to 
offer him."

On further VA psychiatric treatment in October 1995, an 
examiner noted that the veteran had been referred 
"apparently for maintenance of medication, on the thought 
that he has PTSD."  The examiner commented that the veteran 
had been referred to him even though a VA psychiatrist had 
not diagnosed PTSD in August 1995 and despite a lack of 
history of exposure to traumatic stressors.  Diagnoses were 
dysthymia and hypochondriasis, without evidence of PTSD.

On neuropsychological evaluation in July 1997, a VA 
neuropsychologist commented that the veteran's emotional 
status "suggests extreme, possibly exaggerated, emotional 
distress" that was characterized by depression, anxiety, 
paranoid thinking, somatic preoccupation, and mental 
confusion and disorganization in a person with minimal 
insight and feelings of alienation.  There also were 
attention and memory problems. 

On VA psychiatric examination that same month, it was noted 
that PTSD was not present, despite previous investigation for 
PTSD.  The diagnosis was now major depressive disorder with 
psychotic features.

The Board notes that several VA psychiatry service treatment 
notes dated from April 1998 to June 1999 include diagnoses of 
"PTSD" and even descriptions of active PTSD [symptoms]" in 
April 1998.  However, other VA psychiatric records describe 
depression symptoms.  At the time of these reports, the 
veteran had presented to either the psychiatry evening 
medication clinic or the psychiatry urgent care clinic for 
review and/or renewal of his prescription psychiatric 
medications.  At the time of these visits, the veteran 
reported his symptoms, and described whether the medications 
were working for him.  However, none of these notes indicate 
that the veteran was actually examined, and none indicates 
any medical findings whatsoever.  The Board thus finds that 
these notations of PTSD do not satisfy the requirement that 
the record indicate a current diagnosis of a PTSD disability, 
since they appear to constitute simple notations of the 
problem for which the veteran was seeking medication, rather 
than a diagnosis following an examination.  As noted above, 
all recent psychiatric examiners have specifically determined 
that the veteran was not suffering from PTSD.

On treatment for major depressive disorder in May and 
September 2003, it was noted that the veteran had a history 
of depression, obsessive-compulsive symptoms, tics, and a 
history of PTSD symptoms.  He described still ruminating 
about past traumatic events.  A September 2003 VA progress 
note referred to PTSD and depression, but the examiner was 
with the metabolic clinic treating diabetes.  

Thus, none of the evidence includes a PTSD diagnosis that 
comports with the DSM-IV.  While there have been references 
to PTSD and even participation in a PTSD program, the 
definitive diagnoses have actually involved major depressive 
disorder with psychotic features, not PTSD.  Absent competent 
medical evidence of a valid PTSD diagnosis, the Board must 
deny the claim for service connection for PTSD.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b).

Arthritis

On an April 1986  medical history report prior to active 
service, the veteran noted having had painful joints for 
several days in January 1985 at the time of a flu, but 
without any further recurrence.  On an August 1991 
supplemental health questionnaire, he denied any joint pains.  
Nor is there any evidence of any treatment of or diagnosis of 
arthritis to a compensable degree within one year after 
separation from service.

Otherwise, the record is entirely devoid of any diagnosis of 
arthritis at any time.  Since a valid claim for service 
connection requires medical evidence of a current disability, 
the veteran's claim for service connection for arthritis must 
be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board must deny this claim as well.  See 38 U.S.C.A. 
§ 5107(b).

Dermatofibromas

The service medical records are negative for evidence of any 
reported complaint, diagnosis, or treatment of 
dermatofibromas.  On an August 1991 supplemental health 
questionnaire, the veteran denied any lumps or growths on his 
body.  Also, he first reported having developed skin growths 
or sores, but he then crossed off that response and denied 
those symptoms.  

The first, and indeed the only, evidence of the existence of 
dermatofibromas is on an August 1997 VA dermatology 
examination.  The veteran reported having persistent bumps 
involving his right dorsal forearm, left dorsal forearm, and 
left lateral lower leg that were asymptomatic but present for 
about four or five years.  Examination revealed 
dermatofibromas on the left lateral lower leg, the right 
dorsal forearm, and the left dorsal forearm.  No statement 
regarding the etiology of these dermatofibromas was made.

On treatment in January 1998, the veteran reported having had 
an all-over itchy rash for the past five years.  The 
assessment included possible psoriasis.  

On further VA dermatology examination in November 2000, the 
examiner did not note the presence of any dermatofibromas or 
diagnose any dermatofibromas.

According to a January 2004 VA skin diseases examination, the 
veteran reported having growths on his skin, which he 
described as dermatofibromas.  He felt that his psoriatic 
lesions were under "very good control" with medication.  
Likewise, he stated that is tinea corporis "has been well 
controlled."  Examination revealed a total of three small 
nodular lesions on each wrist and on the left lower leg, each 
measuring less than 3 millimeters in diameter.  The lesions 
were deep red, but nontender, not scaling, and not weeping.  
They were most consistent with granulomata.  On his trunk, he 
had numerous oval, light brown, slightly scaly plaques that 
were consistent with well-controlled psoriasis.  He did not 
have any active tinea corporis lesions or any other 
suspicious skin lesions.  Diagnoses were three small 
granulomatous lesions that were "completely benign in 
nature" and mild truncal psoriasis that was now very well 
controlled with topical agents.  

Previously, the Board stated that there was some question 
whether the veteran now had dermatofibromas, based on the 
2000 VA examination, and that there was no competent evidence 
linking any possible current dermatofibromas to any in-
service findings.  The Board now also concludes that there is 
no evidence that any of the veteran's reported 
dermatofibromas produce any disability.  Any lesions have 
been described as purely benign.  Absent evidence of any 
disability, the veteran's dermatofibromas are, at best, 
simply clinical findings.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

The Board finds that the evidence does not show that any 
dermatofibromas were incurred in or aggravated during 
service; the evidence does not show that dermatofibromas are 
currently present or that any dermatofibromas are related to 
the veteran's service; and the evidence does not show that 
any disability is present as the result of any 
dermatofibroma.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board must also deny this claim.  See 
38 U.S.C.A. § 5107(b).

Seborrheic dermatitis

The service medical records are negative for evidence of any 
reported complaint, diagnosis, or treatment of seborrheic 
dermatitis of the scalp.  

Seborrheic dermatitis of the scalp was first diagnosed on VA 
dermatology examination in August 1997.  At that time, his 
scalp was remarkable for diffuse scale scattered throughout 
his hair, consistent with seborrheic dermatitis.  

According to a January 2004 VA skin diseases examination, the 
veteran reported having growths on his skin, which he 
described as dermatofibromas.  He felt that his psoriatic 
lesions were under "very good control" with medication.  
Likewise, he stated that is tinea corporis "has been well 
controlled."  Examination revealed a total of three small 
nodular lesions on each wrist and on the left lower leg, each 
measuring less than 3 millimeters in diameter.  The lesions 
were deep red, but nontender, not scaling, and not weeping.  
They were most consistent with granulomata.  On his trunk, he 
had numerous oval, light brown, slightly scaly plaques that 
were consistent with well-controlled psoriasis.  He did not 
have any active tinea corporis lesions or any other 
suspicious skin lesions.  Diagnoses were three small 
granulomatous lesions that were "completely benign in 
nature" and mild truncal psoriasis that was now very well 
controlled with topical agents.  

This medical evidence indicates that the veteran now has 
seborrheic dermatitis of the scalp.  However, as the Board 
has found no competent medical evidence to link the current 
seborrheic dermatitis to the veteran's service, more than 
five years prior to the first post-service diagnosis, the 
Board again determines that, in the absence of competent 
evidence of the required nexus, the veteran's claim must be 
denied.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board must also deny this claim.  See 38 U.S.C.A. 
§ 5107(b).

Rhinitis with chronic rhinorrhea

The veteran was seen several times in service for a runny or 
congested nose, among other symptoms.  However, no in-service 
examination provided any definite diagnosis of rhinitis.  
Instead, diagnoses included strep throat in April 1987, upper 
respiratory infection in April 1987, post-nasal drip in 
September 1987, upper respiratory infection versus allergic 
rhinitis in January 1991, and upper respiratory 
infection/common cold in October 1991.  On an August 1991 
supplemental health questionnaire, the veteran at first noted 
having had coughing  and mucus or phlegm, but he then crossed 
off his response and denied those symptoms.

The only post-service rhinitis diagnoses are in August 1997 
and October 1997.  

On VA examination in August 1997, the veteran complained of 
recurrent rhinorrhea and postnasal drainage that had been an 
ongoing problem for several years.  Examination revealed 
moderate deviation of the nasal septum with significant 
inferior turbinate hypertrophy bilaterally.  The edematous 
and erythematous mucosa was consistent with rhinitis.  
Diagnoses were rhinitis and chronic rhinorrhea.

The veteran was treated as an outpatient in October 1997 for 
complaints relating to his diabetes.  The only diagnosis was 
diabetes mellitus.  But the examiner noted that the veteran 
suffered from allergic rhinitis.  

There is additional evidence of current nasal problems, but 
they do not involve rhinitis.  In January 2003, the veteran 
complained of nasal obstruction and recurrent sinusitis.  A 
CT scan revealed a deviated nasal septum and significant 
sinus disease.  He underwent nasal surgery (septoplasty, 
bilateral maxillary antrostomy, bilateral ethmoidectomy, 
nasal polypectomy, and bilateral turbinate outfracturing) for 
nasal polyposis with nasal obstruction, septal deviation, and 
recurrent sinusitis.

Thus, the evidence shows that the veteran is now diagnosed 
with rhinitis disorder.  However, there is no competent 
medical evidence to link the current rhinitis and chronic 
rhinorrhea to his period of active duty service, more than 
five years prior to the first post-service diagnosis.  The 
only evidence of such a linkage consists of the veteran's own 
statements, which are not competent on the issue of medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board must also deny this claim.  See 38 U.S.C.A. 
§ 5107(b).

II.  Service connection claims based on
undiagnosed illness from Persian Gulf War service

The veteran served in Southwest Asia during the Persian Gulf 
War from November 1990 to March 1991.  He seeks service 
connection for many wide-ranging symptoms based on his 
service in the Persian Gulf War.  These symptoms include the 
following:  1) Blurry vision; 2) Fatigue, sleep disturbance, 
insomnia, nervousness, irritability, memory loss and 
depression; 3) Headaches with sinus congestion; 4) Muscle 
pain and cramps in calves; 5) Joint pain in elbows, knees, 
hands, knuckles and left fourth toe; 6) Weight loss due to an 
undiagnosed illness; 7) Skin rashes and lumps; 8) Increased 
sweating; 9) Runny nose and chronic cough; and 10) Hair loss.  
Many of these claimed symptoms overlap with some of the 
conditions discussed above and with each other.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness for 
veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  There must be 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as fatigue, signs and symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs and symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  The illness must become 
manifest during either active service in the Southwest Asia 
theater of operations during the Persian Gulf war or to a 
degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, by December 31, 2006.  
By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

However, if signs or symptoms are medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000).  

The Persian Gulf War illness provisions were amended to add 
certain diagnosed conditions involving medically unexplained 
chronic multisymptom illness defined by a cluster of signs 
and symptoms (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome), including any diagnosed 
illness that the VA Secretary determines by regulation 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

The Board notes that service connection is in effect for a 
stomach disability (stomach problems with intermittent 
epigastric pain as due to an undiagnosed illness), with a 
10 percent rating.  

Also, the RO denied service connection for carpal tunnel 
syndrome in a February 2004 decision, which the veteran has 
not appealed in a timely fashion.  See 38 U.S.C.A. § 7105 
(West 2002).

In April 1987, the veteran was treated for strep throat.  In 
April 1990, he was treated for an upper respiratory 
infection.  He also reported nausea, vomiting, and diarrhea, 
as well as a runny nose.  In January 1991, on complaint of 
post-nasal drip, sneezing, and occasional watery eyes after 
having stopped smoking in the past week, the assessment was 
upper respiratory infection versus allergic rhinitis.  

Service medical records reflect treatment for tinea corporis 
in April 1990.  In September 1990, he was seen for skin 
irritation that was due to shaving.

On an August 1991 supplemental health questionnaire, the 
veteran denied most pertinent symptoms.  He first noted 
having had coughing, mucus or phlegm, skin problems and 
growths, and hair or nail problems, but he then crossed off 
his responses and denied those symptoms.

In September 1992, the veteran suffered a contusion to his 
right hand, with mild extensor tendinitis, because of a 
workplace injury.  He also had some mild erythema and a small 
abrasion on the dorsum of his right hand on treatment.

On VA treatment in May 1995, the veteran complained of weight 
loss, insomnia, fatigue, polyuria, polydipsia, and 
depression.  He stated that he had not felt well since his 
service in the Persian Gulf.  The diagnosis was probable 
adult onset diabetes mellitus since the symptoms had been 
present for the last five to six months.

On VA examination in July 1995, the veteran complained of 
fatigue, weight loss, muscle and joint pain, headaches, 
initial and middle insomnia, skin rashes, stomach problems, 
nervousness, depression, and memory loss that reportedly 
began in August 1991, several months after returning from the 
Persian Gulf.  He also complained of a tightness similar to a 
nocturnal cramp in both calves early in the morning.  The 
examiner commented that "It is of interest that the patient 
has denied any systemic or major health problems other than 
the above complaints, but on review of his medical records, 
it appears that he has developed type II diabetes and when 
confronted with this, he states that he has had polydipsia, 
polyuria and polyphagia for approximately one year."  
Diagnoses were Type II diabetes mellitus, "complaints of 
chronic fatigue which may be well related to his diabetes, as 
is the weight loss," probable gastritis, short-term memory 
loss, and nocturnal cramps.

On VA psychiatric examination in October 1995, the veteran 
stated that he believed that his diabetes, hair loss, elbow 
and knee pains, occasional big red welts on his face, 
insomnia, depression, irritability, anxiety, 14-pound weight 
loss (which he had gained back since), and decreased 
recreational activities were all due to Persian Gulf war 
exposure to chemicals from planes that he cleaned, to 
contamination when he cut up a piece of a SCUD missile for 
souvenirs, to oil fire smoke, and to substances used in 
aircraft repair work (including epoxies, sealants, glues, 
resins, fiber glass, and paints).  The examiner commented 
that the veteran was "a patient with no history of exposure 
to traumatic stressors . . . who thinks he had multiple 
phy[s]ical sy[]mptoms caused by chemical exposure."  The 
diagnoses were dysthymia and "hypochondrias."  The examiner 
stated that the veteran's "beliefs that his symptoms are due 
to toxic exposure . . . are not shakeable by discussion."  
The examiner also stated, "I was frank to tell him that I 
think most of his problems, other than the diabetes, are due 
to depression."

Multiple VA outpatient psychiatry notes from 1996 include 
symptoms of sleeping difficulty, fatigue, weight loss, night 
sweats, facial tics, depressed mood, a lack of interest, 
paranoid ideation, ideas of reference, and some auditory 
hallucinations. These records indicate repeated diagnoses of 
major depressive disorder and major depressive episode, 
sometimes with a diagnosis of psychotic features as well.

On VA outpatient ophthalmology clinic treatment in March 
1996, the veteran reported a little blurring of his visual 
acuity, but no other eye problems.  It was noted that he had 
been diagnosed with diabetes mellitus one year earlier and 
that he "didn't understand why diabetes affect[s] him in his 
eyes."  The final assessment was Type I diabetes mellitus.

On VA neurological examination in July 1997, veteran reported 
having experienced headaches over the past four or five 
years, with onset coinciding roughly with his depression.  He 
also stated that he only had these headaches when he had 
"stuffed up" sinuses.  Diagnosis was headaches related to 
sinus congestion, with no deficits on neurologic examination.

The diagnosis on a July 1997 VA ophthalmology examination was 
insulin-dependent diabetes since 1992 without retinopathy, 
with a note that the veteran's poor blood sugar control was 
probably causing his intermittent blurred vision.

On VA sinus examination in August 1997, the veteran 
complained of recurrent rhinorrhea and postnasal drainage.  
Diagnoses were rhinitis and chronic rhinorrhea.

On VA dermatology examination in August 1997, the veteran 
reported a history of nonpruritic dry patches involving the 
dorsal arms, chest, lower legs and back, first noticed in 
approximately 1989 or 1990.  He stated that this had been 
evaluated in 1989 or 1990, diagnosed as a fungal infection, 
and treated with a topical anti-fungal agent.  He noted that 
Micatin cream had rapidly treated the condition and that this 
condition was not currently active.  He also reported a 
history of intermittent boils on his forehead and face that 
was not currently active and produced no residuals.  He 
described persistent but asymptomatic bumps involving his 
right dorsal forearm, left dorsal forearm and left lateral 
lower leg that had been present for four to five years.  
Finally, he reported a history of increased sweating over the 
last four to five years.  He indicated that this used to 
occur at nighttime, but over the last two months it had not 
occurred.  He also stated that this sweating seemed to occur 
when his blood sugar dropped, and that the sweating could 
occur daily when he had low blood sugar.  The veteran 
indicated that he suffered from diabetes, and noted that his 
sweating improved if he took sugar for his low blood sugar.  
Diagnoses after examination included "Veteran reporting 
episodes of nonpruritic dry patches involving the upper 
extremities, chest, back and lower legs currently not active, 
unable to make specific diagnosis based on veteran's history 
alone"; "Veteran reporting boils involving forehead and 
face, currently not active, unable to make specific diagnosis 
based on veteran's history alone"; dermatofibromas on the 
right dorsal forearm, left dorsal forearm, and left lateral 
lower leg; and "Veteran reporting hyperhidrosis occurring 
with episodes of hypoglycemia, currently with no evidence of 
hyperhidrosis on exam today."

On VA treatment in August 1997, it was noted that he had had 
blurred vision for five years.  At the time, there was no 
diabetic retinopathy. 

An August 1997 VA ophthalmological examination associated 
intermittent blurred vision with poor blood sugar control in 
connection with diabetes. 

Sometime between August and October 1997 (the date on the 
report is not clearly legible), the veteran underwent a VA 
Persian Gulf follow-up examination.  He again reported his 
experiences in the Persian Gulf War, including working on F-
16 fighter jets, taking anthrax and nerve pills daily, and 
being close enough to oil well fires to see the smoke rising 
from them.  He reported bumps on his arm, hair loss, memory 
loss and fatigue.  Diagnoses included diabetes, depression, 
rash, hair loss, memory problems, and fatigue. 

In October 1998, the veteran reported onset of insomnia in 
the last few nights.  His nervousness persisted.  

The evidence included medical records from February to April 
2000 from Hopkins Family Physicians HealthSystem Minnesota, a 
non-VA facility.  In February 2000, the veteran complained of 
a long history of sinus problems, and complained of sinus 
pain and pressure, weakness, fatigue, a minimal cough, and 
rhinorrhea.  He stated that he was diabetic.  Diagnoses were 
possible sinusitis, with a note that the veteran was more 
prone to infections because of his diabetes.  In April 2000, 
the veteran presented with a three and half-day history of 
nausea, vomiting, and diarrhea.  The diagnosis was viral 
gastroenteritis.

On VA gastrointestinal examination in April 2000, the veteran 
reported experiencing symptoms of diabetes, "namely, weight 
loss and drowsiness," in service.  He also stated that about 
the time he had diabetes symptoms, he also had 
gastrointestinal symptoms (including epigastric distress, 
loose stools and vomiting) that had persisted until the 
present time.  The diagnosis was gastrointestinal symptoms of 
unknown cause, but which may be related in part to diabetes.

The veteran reported a history of episodic gastric pain with 
nausea and vomiting on a November 2000 VA general 
examination.  He stated his belief that this problem dated 
back to the time he was in the Persian Gulf, when he had an 
abrupt onset of nausea and vomiting one night while stationed 
there.  He then had several similar episodes over a period of 
several days.  He reported that he had had episodes of 
recurring abdominal discomfort since that time.  The veteran 
noted that his problems had been considered to be possibly 
due to diabetic gastroparesis.  The examiner diagnosed 
episodes of nausea and vomiting, and he stated that "This 
may very well represent diabetic gastroparesis."  The 
examiner further noted that past upper gastrointestinal 
examinations had shown no evidence of esophagitis, reflux, 
peptic ulcer disease or gastritis.  Other diagnoses included 
diabetes mellitus, hypertension, hypercholesterolemia, 
depression, and anxiety.  Also, his hair appeared normal.

On a December 2000 VA dermatological examination, the 
examiner reiterated the veteran's history from an August 1997 
examination, including a history of nonpruritic dry patches 
involving the dorsal arms, chest, lower legs and back, first 
noted in approximately 1989 or 1990.  The veteran stated that 
he had been using prescription topical ointments which were 
moderately effective, but which did not completely cure his 
skin problems.  The examiner reviewed VA medical records with 
dermatology clinic treatment on multiple occasions for 
psoriasis.  The possibility of pityriasis lichenoides 
chronica had also been entertained at the time of a January 
1998 evaluation.  On current examination, the veteran also 
complained of skin changes involving the right foot that had 
been present for about one year.  Diagnoses were probable 
psoriasis overlying trunk, upper and lower extremities, and 
probable dyshidrotic eczema versus tinea pedis involving 
right foot, although the diagnosis of tinea pedis was more 
probable.

On VA stomach examination in April 2000, the examiner noted 
that the veteran had developed the symptoms of diabetes 
(weight loss and drowsiness) in service, but that diabetes 
had not been diagnosed until years after service.  The 
examiner diagnosed worsening gastrointestinal symptoms of 
unknown cause, but which might be related in part to 
diabetes.

The veteran was treated numerous times from December 2000 to 
August 2001, with complaints of depression, anxiety, some 
peripheral neuropathy, feeling sweaty and shaky, nasal 
stuffiness, gastroparesis, vomiting, and bloody stools.  
Examiners noted that the veteran had poorly controlled Type I 
diabetes mellitus, with poor medication compliance and blood 
sugar monitoring.  The only diagnosis during this time was 
diabetes mellitus.

In March 2002, the veteran was treated at a non-VA clinic for 
suspected carpal tunnel syndrome on the right.  

On complaint of left elbow and right-hand finger pains, a 
June 2002 electromyography report diagnosed bilateral carpal 
tunnel syndrome.  The median neuropathy was significantly 
worse on the right.  

A non-VA medical record from 2002 actually indicates a weight 
gain of 17 pounds.  

On VA examination in September 2002, the veteran reported 
having had nausea and vomiting for several hours during 
Persian Gulf service.  He stated that he now vomited once or 
twice per week.  The assessment was recurrent vomiting that 
was probably multifactorial, including both reflux symptoms 
and diabetic gastroparesis.

When treated by VA in December 2002 for skin problems, he 
denied weight loss.

In December 2002, he was seen for a lesion on his right knee, 
spots on his legs, and an extensive rash on his forearms and 
under his arms.  The assessment was psoriasis.  He was 
treated in January 2003 for psoriasis on his trunk and 
extremities.  

In January 2003, the veteran complained of nasal obstruction 
and recurrent sinusitis.  A CT scan revealed a deviated nasal 
septum and significant sinus disease.  He underwent nasal 
surgery (septoplasty, bilateral maxillary antrostomy, 
bilateral ethmoidectomy, nasal polypectomy, and bilateral 
turbinate outfracturing) for nasal polyposis with nasal 
obstruction, septal deviation, and recurrent sinusitis.

A CT scan revealed a deviated nasal septum and significant 
sinus disease.  He underwent nasal surgery (septoplasty, 
bilateral maxillary antrostomy, bilateral ethmoidectomy, 
nasal polypectomy, and bilateral turbinate outfracturing) for 
nasal polyposis with nasal obstruction, septal deviation, and 
recurrent sinusitis.

On VA ophthalmology clinic treatment in December 2003, the 
veteran reported itching and watery eyes, but he denied 
vision problems.

According to a January 2004 VA skin diseases examination, the 
veteran reported having growths on his skin, which he 
described as dermatofibromas.  He felt that his psoriatic 
lesions were under "very good control" with is current 
medications.  Likewise, he stated that is tinea corporis 
"has been well controlled."  Examination revealed a total 
of three small nodular lesions on each wrist and on the left 
lower leg, each measuring less than 3 millimeters in 
diameter.  The lesions were deep red, but nontender, not 
scaling, and not weeping.  They were most consistent with 
granulomata.  On his trunk, he had numerous oval, light 
brown, slightly scaly plaques that were consistent with well-
controlled psoriasis.  He did not have any active tinea 
corporis lesions or any other suspicious skin lesions.  
Diagnoses were three small granulomatous lesions that were 
"completely benign in nature" and mild truncal psoriasis 
that was now very well controlled with topical agents.  

Finally, the Board notes that the veteran himself has 
attributed some of his "Gulf War" symptoms to other causes, 
including his diabetes.  For instance, in his VA Form 9 
Appeal dated in October 1998, the veteran argued that he 
should be granted service connection for diabetes because he 
"had symptoms of full blown diabetes which included drinking 
four gallons of liquid a day, still thirsty, weight loss lost 
over twenty pounds, urination twenty or more times a day, 
blurry vision."

The Board thus finds that all of the veteran's various 
symptomatic complaints have been attributed by examiners to 
known, clinical diagnoses.  Several symptoms, such as weight 
loss, increased urination, increased sweating, and blurred 
vision, have repeatedly been directly attributed to his 
diabetes or to diabetes-related periods of low blood sugar 
(hypoglycemia) in the case of increased sweating 
(hyperhidrosis).  Other symptoms, such as fatigue, insomnia, 
nervousness, irritability, memory loss, anxiety, skin 
problems, joint pains, and a general loss of interest in 
activities, have been attributed to depression, which, in 
turn, has been linked on many occasions to his difficulty 
dealing with his diabetes.  Still other symptoms, such as his 
runny nose and cough, have been attributed to upper 
respiratory infections, post-nasal drip, and rhinitis and 
sinusitis.  His complaint of headaches has been specifically 
found to be due to sinus congestion.  Similarly, his 
complaints of skin rashes and boils have been diagnosed as 
dermatofibromas, seborrheic dermatitis, psoriasis, eczema, 
and tinea pedis.  The Board notes that the examiner who 
performed the August 1997 VA dermatology examination was 
unable to make specific diagnoses for several other reported 
skin disorders due to the fact that the complained-of 
problems were not present on examination, not because they 
were "undiagnosable."

As for joint pains, the veteran maintains that he had 
manifested hand joint problems only a few months after 
service.  However, the actual evidence shows that the veteran 
developed right hand problems because of a post-service 
workplace injury.  Moreover, joint pains have also been 
associated with carpal tunnel syndrome, a diagnosed condition 
for which VA has previously denied service connection.

As for muscle pain and cramps in calves, the veteran 
complained of these symptoms only once -- on VA examination 
in July 1995, when the diagnosis was nocturnal cramps.  In 
the absence of any clear evidence of continuing chronic 
symptoms involving muscle cramps, there is some question 
whether the veteran suffers from a current disability marked 
by muscle pain and cramps in the calves.  Moreover, there is 
not any evidence that these symptoms have persisted 
continuously for at least six months or to a compensable 
degree, as required by 38 C.F.R. § 3.317.  

The Board notes that the examiner who performed the October 
1995 VA psychiatric examination stated that he unsuccessfully 
tried to inform the veteran that his belief about his 
symptoms (including joint pains, skin disorders, insomnia, 
depression, irritability, anxiety, weight loss, male pattern 
baldness, and diabetes) being related to Persian Gulf War 
toxic exposure was wrong.  This specifically undercuts the 
veteran's belief that his symptoms are due to any aspect of 
his Persian Gulf War service.  Moreover, the examiner also 
diagnosed hypochondriasis, which raises the question of 
whether some of these complaints even have a physical, 
clinical basis.

In short, there is no evidence that the veteran's various 
somatic complaints, listed above, are in any way attributable 
to an "undiagnosed illness."  The evidence does show that 
the veteran has suffered from several of these problems at 
some point following his discharge from service, which he 
believes are related to toxic exposure in the Persian Gulf.  
However, as noted above, service connection under 38 C.F.R. 
§ 3.317 is available only for undiagnosed illnesses 
attributable to Southwest Asia service during the Persian 
Gulf War, i.e., those illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  In this case, the veteran's 
complaints have been specifically attributed to identifiable 
causes, and, as such, are not illnesses which "cannot be 
attributed to any known clinical diagnosis," and service 
connection under section 3.317 is precluded.

III.  Effective date of service connection for hypertension

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).

In this case, the veteran filed the claim that served as the 
basis for the award of service connection for hypertension on 
January 24, 2003.  The veteran has not suggested any other 
documents that could serve as an earlier claim or as the 
basis for an earlier effective date or argued that there was 
clear and unmistakable error in any prior VA decision 
regarding hypertension so as to enable an earlier effective 
date for the award of service connection for hypertension.  
In addition, the Board notes that the veteran has filed 
numerous other documents in connection with separate claims, 
but he did not mention hypertension as a claim until the 
January 2003 correspondence.  Thus, the only cognizable date 
that could serve as a basis for the award of service 
connection was the date of receipt of the veteran's claim on 
January 24, 2003, as that date was the earlier date of 
receipt of a claim for the benefit.  That date is more than 
one year following the veteran's separation from service.  
Therefore, the appropriate effective date is the date of 
claim.

As the preponderance of the evidence is against the claim for 
an earlier effective date, the "benefit-of-the-doubt" rule 
does not apply, and the Board must also deny this claim.  See 
38 U.S.C.A. § 5107(b).

IV.  Increased rating claims

This appeal arises from the original awards of service 
connection.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
since the veteran timely appealed the rating initially 
assigned for these disabilities on the original awards of 
service connection, the Board must consider entitlement to 
"staged ratings" for different degrees of disability since 
the original grant of service connection.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Both of the disabilities on appeal here (tinea corporis and 
blepharitis) involve consideration of the criteria under 
38 C.F.R. § 4.118, DC 7806.  The tinea corporis is initially 
evaluated under 38 C.F.R. § 4.118, DC 7813, but DC 7813 
invokes the criteria under DC 7806.  The veteran's 
blepharitis has been evaluated by analogy to the criteria of 
DC 7806.  

The schedular criteria governing the evaluation of skin 
disabilities changed during the pendency of this appeal.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (effective Aug. 30, 2002) 
(codified at 38 C.F.R. § 4.118 (2005)).  Thus, the Board must 
consider both the old and the new criteria.  Where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) (West 2002) is no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000) 
(Apr. 10, 2000), 65 Fed. Reg. 33,421 (May 23, 2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Under the old version, 10 percent is warranted for eczema 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with exudation or itching that is 
constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, DC 7806 (2002).

Under the new version, a 10 percent rating is warranted for 
dermatitis or eczema involving at least 5 percent, but less 
than 20 percent, of the entire body; or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total of less than 6 
weeks in the past year.  A 30 percent rating is warranted for 
dermatitis or eczema involving 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total of 6 weeks or more, but 
not constantly, in the past year.38 C.F.R. § 4.118, DC 7806 
(2005).

The Board notes that under both the old and the new versions, 
other scars are to be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805 
(2002 and 2005).  However, the veteran has not alleged or 
complained of any limitation of function of any affected 
part, either with regard to tinea corporis (psoriasis) or 
blepharitis.  

Tinea corporis

A noncompensable rating has been in effect for tinea corporis 
since the effective date of service connection in May 1995.

The veteran was first diagnosed with tinea corporis in April 
1990 in service when he complained of a rash, consisting of 
dry skin patches on the arms, and examination revealed ring-
like scaly eruptions with erythema.

On an August 1997 VA dermatological examination, the veteran 
reported a history of nonpruritic dry patches involving the 
dorsal arms, chest, lower legs and back, first noted in 1989 
or 1990.  He stated that a fungal infection had been 
diagnosed at that time and that he was treated with anti-
fungal agents.  He stated that he experienced flare-ups of 
this disorder approximately once per month, noting that if he 
did not use Micatin cream, the condition would either fail to 
improve or worsen.  However, he said that Micatin cream 
rapidly treated it.  The condition was not currently active.  
The diagnosis was reported episodes of nonpruritic dry 
patches involving the upper extremities, chest, back, and 
lower legs, currently not active, unable to make specific 
diagnosis based on veteran's history alone.

The veteran also received VA treatment for complaints of a 
body rash in 1997 and 1998, with diagnoses of psoriasis.  In 
January 1998, he reported that his psoriasis was "itchy."  
He stated that his psoriasis "really bothers him" in March 
1998 during psychiatric treatment.

On a November 2000 VA general examination, the veteran's skin 
was normal.

On a December 2000 VA skin examination, the examiner reviewed 
and confirmed a history from the veteran of nonpruritic dry 
patches involving the dorsal arms, chest, lower legs, and 
back.  He reported that scaly areas would come and go over 
the trunk, upper and lower extremities, and post-auricular 
areas that were somewhat pruritic.  He stated that topical 
treatments were moderately effective, but that they did not 
cure the problem completely.  He noted that right-foot skin 
changes had been present for one or more years, with scaling 
and itching of the toe webs by history.  On examination, the 
veteran had 0.5 centimeter flat-topped papules versus small 
plaques consistent with psoriasis, with one such area over 
each of his left anterior chest, his right chest, his right 
knee, his left lateral lower leg, his left thigh, his left 
abdomen, and his left back.  He also had slight superficial 
desquamation and scale over the right medial sole with clear, 
fluid-filled vesicles measuring 1 to 1.5 millimeters.  The 
rest of his hands, feet, and toe webs were clear.  Diagnoses 
were probable psoriasis overlying the trunk and upper and 
lower extremities, as well as probable dyshidrotic eczema 
versus tinea pedis of the right foot (although tinea pedis 
was favored by history and the frequency and nature of 
symptoms).

On a September 2002 VA dermatology examination, the veteran 
reported very pruritic, intermittent flares of rashes on his 
lower legs and chest.  He had poorly marginated, pink, 
slightly scaling, eczematous patches over the lower legs, 
right anterior chest, and left central back areas with 
itching.  He had slight erythema consistent with excoriation, 
but no evidence of active dermatitis.  The impression was 
eczematous dermatitis of the right lower leg and itching 
elsewhere over his body that suggested a component of 
generalized dermatitis.  His history also suggested atopic 
dermatitis, but the examiner could not rule out contact 
dermatitis.  The examiner commented that this skin condition 
started in service according to the veteran's reported 
history and that the prior tinea corporis diagnosis may have 
been inaccurate or that the veteran may have also had 
eczematous dermatitis at the same time as the tinea corporis.  
But currently the findings were most consistent with 
eczematous dermatitis.  

According to a January 2004 VA skin diseases examination, the 
veteran reported growths on his skin that he described as 
dermatofibromas.  He felt that his psoriatic lesions were 
under "very good control" with current medications.  
Likewise, he stated that his tinea corporis "has been well 
controlled."  Examination revealed a total of three small 
nodular lesions on each wrist and on the left lower leg, each 
measuring less than 3 millimeters in diameter.  The lesions 
were deep red, but nontender, not scaling, and not weeping.  
They were most consistent with granulomata.  On his trunk, he 
had numerous oval, light brown, slightly scaly plaques that 
were consistent with well-controlled psoriasis.  He did not 
have any active tinea corporis lesions or any other 
suspicious skin lesions.  Diagnoses were three small 
granulomatous lesions that were "completely benign in 
nature" and mild truncal psoriasis that was now very well 
controlled with topical agents.  

A review of the evidence detailed above reveals that the 
veteran's tinea corporis, more recently diagnosed as 
psoriasis or possibly eczematous dermatitis, is currently 
manifested by seven very tiny papules distributed over the 
veteran's body, but particularly over his trunk, arms, and 
legs.  Although he has had erythema consistent with 
excoriation, there is no evidence of active exfoliation or 
exudation.  At the time of the 1997 examination, the veteran 
stated that this skin disorder was nonpruritic even when it 
was active, and that it was "rapidly treated" by the use of 
Micatin cream.  Since then, he has stated that it was 
"somewhat" pruritic and largely, but not completely, cured 
by ointment.  Thus, it appears that these patches are either 
nonpruritic or no more than slightly pruritic, depending on 
severity.  Therefore, the Board finds that the veteran's 
symptoms more closely correspond to the criteria for a 
noncompensable rating under DC 7806, which contemplates 
eczema with slight, if any, exfoliation, exudation, or 
itching on a non-exposed surface or a small area. By and 
large, much of the area is not exposed, since it is covered 
by clothing.  But in any event, the affected areas are so 
small in measurement that the Board cannot describe them as 
involving an "extensive" area or an exposed surface.  

The Board also finds that the service-connected skin 
disability does not involve the amount of surface area or the 
systemic therapy required for a compensable rating under the 
new version of DC 7806.  38 C.F.R. § 4.118, DC 7806 (2005).

The Board has considered whether to apply other diagnostic 
criteria under the old regulations, but no such other 
criteria are potentially applicable.  See 38 C.F.R. § 4.118, 
DCs 7800 (disfigurement of the head, face, or neck), 7801 or 
7802 (second or third degree burn scars), 7803 (poorly 
nourished, repeatedly ulcerating superficial scars), or 7804 
(superficial scars that are painful and tender on 
examination) (2002).  

Furthermore, the Board has considered whether to apply other 
diagnostic criteria under the revised regulations, but no 
such other criteria are potentially applicable either.  See 
38 C.F.R. § 4.118, DCs 7800 (disfigurement of the head, face, 
or neck), 7801 (scars other than the head, face, or neck that 
are deep or cause limited motion), 7802 (scars other than the 
head, face, or neck that are superficial and do not cause 
limited motion, but that involve areas measuring at least 144 
square inches), 7803 (superficial, unstable scars), or 7804 
(superficial scars that are painful on examination) (2005).  

In sum, the wright of the evidence demonstrates that the 
veteran's service-connected skin disability warrants no more 
than the noncompensable rating for any period since the 
effective date of service connection, either under the old or 
the new criteria.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b). 

Blepharitis with watering and swelling of the eyes

A 10 percent rating has been in effect for blepharitis since 
the effective date of service connection in May 1995.

The veteran was first diagnosed with blepharitis in March 
1990 in service, with itching in both eyes since the previous 
night and findings of a conjunctival infection and exudate 
along the lashes of the eyelids.

On VA examination in August 1997, the veteran did not 
complain of blepharitis, per se, but anterior slit lamp 
examination was significant for +1 blepharitis.  The 
diagnosis was blepharitis of both eyes, with a recommendation 
that the veteran use lid hygiene with lid scrubs and warm 
cloths.

On VA treatment in April 1999, the veteran complained of 
blurred vision, worse in the morning but sometimes lasting 
all day.  He stated that his vision was better when he wore 
his father's eyeglasses.  The diagnosis was diabetes mellitus 
with diabetic retinopathy in both eyes, and poor blood sugar 
control, which was believed to be the cause of his blurred 
visual acuity. The examiner recommended that the veteran be 
fitted for eyeglasses after stabilization of his blood sugar.

The veteran reported no visual acuity problems on a November 
2000 VA examination.  He reported excessive tearing, burning, 
and itching, especially when tired, as well as swelling on 
occasion.  The diagnosis was diabetes mellitus with 
nonproliferative diabetic retinopathy in both eyes and ocular 
hypertension.  The examiner also noted that the veteran's 
Goldmann visual fields were within normal limits in both 
eyes, that his nerves were healthy, and that no eyedrops were 
needed.

On VA ophthalmology clinic treatment in December 2003, the 
veteran reported itching and watery eyes, but he denied 
vision problems.

A review of the evidence detailed above reveals that in 
August 1997, the veteran's blepharitis was active and 
required a lid hygiene regimen.  No subsequent diagnoses of 
blepharitis are of record.  However, the veteran has 
complained of itching of the eyelids, with tearing and 
swelling, at the time of more recent examinations.  The Board 
thus finds that the symptoms more closely correspond to 
criteria for a 10 percent evaluation under DC 7806, which 
contemplates eczema with itching on an exposed surface.  
However, there is no evidence which indicates that this 
itching is constant, or causes extensive lesions (or, indeed, 
any lesions).  Furthermore, although the veteran has some 
swelling of the lids due to his blepharitis, the evidence 
does not show that this caused "marked disfigurement."  
Therefore, the criteria for a rating in excess of 10 percent 
have not been met under the prior version of DC 7806.  Also, 
the Board also finds that the service-connected skin 
disability does not involve the surface area amount or 
systemic therapy required for a compensable rating under the 
new version of DC 7806.  



ORDER

Service connection for diabetes is denied.

Service connection for PTSD is denied.

Service connection for major depressive disorder with 
psychotic features is denied.

Service connection for arthritis is denied.

Service connection for dermatofibromas is denied.

Service connection for seborrheic dermatitis is denied.

Service connection for rhinitis with chronic rhinorrhea is 
denied.

Service connection for blurry vision due to an undiagnosed 
illness is denied.

Service connection for fatigue, sleep disturbance, insomnia, 
nervousness, irritability, memory loss and depression due to 
an undiagnosed illness is denied.

Service connection for headaches with sinus congestion due to 
an undiagnosed illness is denied.

Service connection for muscle pain and cramps in calves due 
to an undiagnosed illness is denied.

Service connection for joint pain in elbows, knees, hands, 
knuckles and left fourth toe due to an undiagnosed illness is 
denied.

Service connection for weight loss due to an undiagnosed 
illness is denied.

Service connection for skin rashes and lumps due to an 
undiagnosed illness is denied.

Service connection for increased sweating due to an 
undiagnosed illness is denied.

Service connection for runny nose and chronic cough due to an 
undiagnosed illness is denied.

Service connection for hair loss due to an undiagnosed 
illness or to toxic exposure is denied.

A compensable (initial) rating for tinea corporis is denied.

An increased (initial) rating for blepharitis with watering 
and swelling of the eyes, now rated 10 percent disabling, is 
denied.

An effective date earlier than January 24, 2003, for the 
award of service connection for hypertension is denied.


REMAND

The Board is remanding the increased rating claims for 
hypertension and a stomach disability.

Hypertension

The veteran testified before the Board in February 2006 that 
he placed an emergency call after passing out in January 
2006.  He was not treated at a hospital, but blood pressure 
readings at his house were 150/100 and 170/110.  While VA 
medical records from 2000 to 2005 generally reflect diastolic 
pressure readings from the 70s to the 90s and systolic 
pressure readings from 120 to the 150s, the last examination 
for hypertension was in November 2000.  In his testimony 
about an emergency call, the veteran suggests that his 
condition has worsened.

Thus, in light of the testimony, a more recent VA examination 
is needed.  Also, the RO should obtain copies of any VA or 
non-VA medical records relating to blood pressure readings 
from late 2005 to the present.

Stomach disability

The RO denied a claim for an increase in the 10 percent 
rating for a stomach disability (stomach problems with 
intermittent epigastric pain due to an undiagnosed illness) 
in a June 2000 rating decision.  The veteran filed a notice 
of disagreement in November 2000.  However, while additional 
rating decisions have ensued, it does not appear that the RO 
has ever issued a statement of the case on this issue.  As no 
statement of the case appears to have been issued as to this 
issue, the Board must remand the case to the RO for 
appropriate action so that the veteran may have the 
opportunity to complete an appeal as to this issue, if he so 
desires.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2005); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board REMANDS these two issues for the 
following actions:

1.  Obtain copies of any VA or non-VA 
medical records relating to blood 
pressure readings from late 2005 to the 
present.

2.  Schedule the veteran for an 
examination to assess the current 
severity of his service-connected 
hypertension.  Provide the claims folder 
to the examiner.

3.  Issue the veteran a statement of the 
case on the claim for an increased 
rating for a stomach disability (stomach 
problems with intermittent epigastric 
pain due to an undiagnosed illness).  
Inform the veteran that he must file a 
timely and adequate substantive appeal 
in order to perfect an appeal of this 
issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302(b) (2005).  If a 
timely substantive appeal is not filed, 
this claim should not be certified to 
the Board.  If a timely substantive 
appeal is filed, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

4.  Also readjudicate the claim for an 
increased rating for hypertension.  If 
the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity for a response.  
Then, return the case to the Board for 
its review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat these claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims should be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


